Title: To Benjamin Franklin from ——— Madlin, 28 April 1783
From: Madlin, ——
To: Franklin, Benjamin


Monsieur
De paris ce 28. avril 1783
Mil pardons De cette Liberte Mais La crainte de vous importuné De vive voix Mis oblige pour vous doner avis Dune petites créance dont Monsieur vôtre fils Mes [m’est] redevable sen doutes c’est pure oublie de sa part sil Ny à pas satisfait avant son depart. Jôse éxpére Monsieur que voudré bien remarqué que Nétant point fournisseur ordinaire Je crois quils est apropos de vous donner avis que cette petites dettes est pour réparation en fait de sellerie et aûtre diférente petite fourniture par Moi fournie Montant a la somme de cent six livre dont Je fournirai le Memoir en segond si Monsieur Lexige. Jose ésperé une réponce favorable et suis en attendant avec toutes La soumission La plus réspéctueuse qui vous est due Monsieur Votre très humble et très hobeisant et soumis serviteur
Madlin
Madlin sellier rue du bacq pres Les Jaccobin a paris
 
Addressed: a Monsieur / Monsieur francklin perre / en son hôtelle a passis / a passi / Madlin
Notation: Madelin 28. Avril 1783.
